Citation Nr: 1625255	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-32 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to nonservice-connected pension benefits.

2. Entitlement to service connection for a bilateral foot condition.

3. Entitlement to service connection for a bilateral ankle condition.

4. Entitlement to service connection for a bilateral hip condition.

5. Entitlement to service connection for a bilateral leg condition.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied service connection for all issues currently on appeal.

On her July 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Veterans law Judge in Washington, DC.  Hearings were scheduled in October 2015 and May 2016.  However, the Veteran failed to show for these hearing and failed to explain her absences.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

Although the RO certified 5 claims to the Board (as reflected above), the appellate docket shows a total of 9 claims, including separate claims for service connection for left and right conditions of the feet, ankles, hips, and legs as well as a claim for nonservice-connected pension.  For ease and consistency, the Board has recharacterized the claims to match the RO's original certification.

Except for the issue of entitlement to nonservice-connected pension benefits decided below, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have qualifying active service during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101 (9) (29), 1502, 1521 (West 2014); 38 C.F.R. §§ 3.2(f), 3.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With respect to the Veteran's present claim, the nature of her service is the determining factor in this appeal.  Consequently, statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to this claim as the resolution is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Pension is provided for a Veteran with honorable active military service of 90 days or more during a period of war (or discharge or release from service during a period of war for a service-connected disability) who is permanently and totally disabled from nonservice-connected disability not the result of that Veteran's willful misconduct and who meets certain annual income limitation requirements. 38 U.S.C.A. § 1521(a), (j) ; 38 C.F.R. § 3.3(a)(3).

The records document the Veteran's active duty service from October 1979 to November 1985.  See February 2009 Application for Compensation and Pension (also denying any reserve service following her discharge from active duty service), April 2009 Personnel Information Exchange System (PIES) response.  The Board notes that there is no indication from review of the statements or other evidence of record that the Veteran disputes these dates of service.

VA's defined periods of war are listed in 38 C.F.R. § 3.2.  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f); see also 38 U.S.C.A. § 101(29)(A), (B).  The Persian Gulf War is defined as the period beginning on August 2, 1990, through the date to be prescribed by Presidential proclamation or law. 38 C.F.R. § 3.2(i); see also 38 U.S.C. 101(33).  

The Veteran's period of active military service from October 1979 to November 1985 falls within the peacetime period between the Vietnam era and the Persian Gulf War.  See 38 C.F.R. § 3.2(e), (i).  Thus, she is not eligible for nonservice-connected pension based on her active service.

Given that the evidence reflects that the Veteran did not have active military service during a period of war, she is ineligible for nonservice-connected pension.  See 38 U.S.C.A. § 1521(a), (j) ; 38 C.F.R. § 3.3(a) (3).  As the Veteran's service does not meet the threshold requirements for eligibility for VA pension benefits, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While sympathetic to the Veteran's arguments and situation, the Board is without legal authority to grant entitlement to nonservice-connected pension on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.
Review of the record reveals that the Veteran has submitted multiple VA Forms 21-4142 authorizing VA to obtain private records from Dr. V. J. Bonini since 1998 (including specific reference to treatment in October 1998, September 2000, September 2002, October 2006, November 2007, and November 2008), and from Dr. Banks.  The only medical records associated with the claims file include those from Dr. Bonini dating from September 2003, which appear to reflect only treatment for the feet and ankles but not the hips or legs.  No prior records are included with the claims file, and the Veteran has not been informed that such records are missing.  Additionally, no efforts have been made to obtain the records of Dr. Banks, although the RO did notify the Veteran in an April 2009 letter that it could not do so since no address was provided for this physician in the Veteran's VA Form 21-4142.  Because these missing treatment records may provide evidence pertinent to the Veteran's claims, the AOJ should notify the Veteran of the outstanding records and provide her an opportunity to provide such records (or authorization to obtain them) or identify additional outstanding treatment, including possible VA treatment.

While on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of her claimed bilateral feet and ankle conditions, as the record shows she has had treatment for such conditions, including possible degenerative changes of the right foot and ankle and left foot trauma, and she alleges that has experienced pain in her feet since service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his claimed conditions since service, including Dr. V. J. Bonini and Dr. Banks.  Additionally, notify the Veteran that medical records for treatment provided by Dr. V. J. Bonini prior to September 2003 have not been received or obtained, and that medical records from Dr. Banks are still outstanding as the Veteran did not provide an address for that provider on hi VA Form 21-4142.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.

All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any bilateral foot and ankle disabilities.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A)  Determine whether the Veteran has any bilateral foot or ankle disability, including degenerative arthritis.

(B)  If a current disability of either the foot or ankles is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability had its onset during, or is otherwise related to the Veteran's military active duty.  

(C) If arthritis of the feet or ankles is diagnosed, the examiner should determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of the Veteran's November 1985 separation (i.e., by November 1986).  If so, describe the manifestations.  In offering such opinion, the examiner should consider the Veteran's allegations of complaints of ongoing foot pain since service as possible manifestations of arthritis.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran, including lay evidence of continuity of symptomatology after service,  and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph (including VA examination of the hips or legs, if warranted), readjudicate the Veteran's claims based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


